Citation Nr: 1213763	
Decision Date: 04/13/12    Archive Date: 04/26/12

DOCKET NO.  08-08 259	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for chronic renal failure, including as due to exposure to ionizing radiation.

2.  Entitlement to service connection for colon disability, including as due to exposure to ionizing radiation.

3.  Entitlement to service connection for lupus, including as due to exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fleming, Counsel
INTRODUCTION

The Veteran had active military service from February 1945 to June 1946.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a September 2006 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that denied the Veteran's claims for service connection for chronic renal failure, a colon disability, and lupus.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Board subsequently remanded the case in July 2009 for further evidentiary development and adjudication.  The Board notes that in October 2011, after the Board's July 2009 remand but before the case was returned to the Board, the Veteran asked for a hearing before a member of the Board.  The Board subsequently remanded the case in December 2011 to allow for the Veteran to testify before a Veterans Law Judge.  In January 2012, the Veteran was notified of the time and place of a Board hearing he had requested in connection with his appeal.  See 38 C.F.R. § 20.704(b) (2011).  He submitted a letter in February 2012, however, indicating that he wished to withdraw his request for a hearing and wanted the claim to proceed based on the evidence of record.  Accordingly, the Board finds that the Veteran's request for hearing has been withdrawn and will proceed with adjudication of his claims.  38 C.F.R. § 20.704(d) (2011).


FINDINGS OF FACT

1.  The Veteran did not participate in a radiation-risk activity as defined by 38 C.F.R. § 3.309(d) (2011) during active duty. 

2.  Chronic renal failure was not manifested during service or for many years thereafter; chronic renal failure is not causally related to the Veteran's active service or any incident therein, including exposure to ionizing radiation.

3.  A colon disorder was not manifested during service or for many years thereafter; the Veteran's diverticulitis and diverticulosis are not causally related to the Veteran's active service or any incident therein, including exposure to ionizing radiation.

4.  The Veteran does not have lupus.


CONCLUSIONS OF LAW

1.  The Veteran does not have chronic renal failure that is the result of disease or injury incurred in or aggravated by active military service; nor may chronic renal failure or nephritis be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).

2.  The Veteran does not have a colon disorder that is the result of disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.311 (2011).

3.  The Veteran does not have lupus that is the result of disease or injury incurred in or aggravated by active military service; nor may lupus be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.311 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

At the outset, the Board will address the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), enacted in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2011).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

(The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, during the pendency of the appeal.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the Veteran to provide any evidence in the Veteran's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

In this case, the Board finds that all notification and development action needed to arrive at a decision has been accomplished.  In this respect, through December 2005, March 2006, and June 2006 notice letters, the Veteran received notice of the information and evidence needed to substantiate his claims.  Thereafter, he was afforded the opportunity to respond.  Hence, the Board finds that the Veteran has been afforded ample opportunity to submit information and/or evidence needed to substantiate his claims.  

The Board finds that the December 2005, March 2006, and June 2006 notice letters satisfies the statutory and regulatory requirement that VA notify a claimant what evidence, if any, will be obtained by the claimant and which evidence, if any, will be retrieved by VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  In the letters, the RO also notified the Veteran that VA was required to make reasonable efforts to obtain medical records, employment records, or records from other Federal agencies.  The RO also requested that the Veteran identify any medical providers from whom he wanted the RO to obtain and consider evidence.  

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 121 (2004).  See also Notice and Assistance Requirements and Technical Correction, 73 Fed. Reg. 23,353 (Apr. 30, 2008) (to be codified at 38 C.F.R. § 3.159) (removing the prior requirement that VA specifically ask the claimant to provide any pertinent evidence in his possession).  These requirements were met by the aforementioned December 2005, March 2006, and June 2006 letters.  Further, the Veteran was provided notice regarding an award of an effective date and rating criteria in the June 2006 letter.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).

Nothing about the evidence or any response to the RO's notification suggests that the case must be re-adjudicated ab initio to satisfy the requirements of the VCAA.  

The Board also points out that there is no indication that any additional action is needed to comply with the duty to assist in connection with the claims on appeal.  To that end, the Board notes initially that review of the Veteran's claims file reflects that a response to the RO's request for records stated that the Veteran's service treatment records were "fire-related."  In other words, they were very likely involved in a 1973 fire at the National Personnel Records Center (NPRC) in St. Louis, Missouri, and are therefore unavailable.  Records of the Veteran's ongoing treatment at the Jack C. Montgomery VA Medical Center (VAMC) in Muskogee, Oklahoma, as well as with private treatment providers, have been obtained and associated with the Veteran's claims file.  The Veteran was given VA examination concerning his claims for service connection in August 2010; report of that examination is of record.  In that connection, the Board notes that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the Board finds that the VA examination obtained in this case is adequate, as it is predicated on consideration of all of the pertinent evidence of record, to include the statements of the Veteran and his representative, and document that the examiners conducted full physical examination of the Veteran.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to these claims has been met. 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran has further been given the opportunity to submit evidence, and he and his representative have provided written argument in support of his claims.  Neither the Veteran nor his representative has identified, and the record does not indicate, existing records pertinent to the claims on appeal that need to be obtained.  Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159.  

II. Analysis

Service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways.  See Hilkert v. West, 12 Vet. App. 145 (1999); aff'd, 232 F.3d 908 (Fed. Cir. 2000); McGuire v. West, 11 Vet. App. 274, 277 (1998); Hardin v. West, 11 Vet. App. 74, 77 (1998); Davis v. Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. App. 67, 71 (1997).  First, there are diseases that are presumptively service connected in "radiation-exposed Veterans" under 38 U.S.C.A. § 1112(c) (2011) and 38 C.F.R. § 3.309(d) (2011).  Second, service connection can be established under 38 C.F.R. § 3.303(d) (2011) with the assistance of the procedural advantages prescribed in 38 C.F.R. § 3.311 (2011), if the condition at issue is a radiogenic disease.  Third, direct service connection can be established under 38 C.F.R. § 3.303(d) by showing that the disease was incurred during or aggravated by service without regard to the statutory presumptions.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a Veteran has a disability recognized by VA as being etiologically related to exposure to ionizing radiation, but must also determine whether the disability is otherwise the result of in-service exposure.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation of current disease by in-service exposure.

Diseases presumptively service connected for radiation-exposed Veterans under the provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d)(2) are:  leukemia (other than chronic lymphocytic leukemia), cancer of the thyroid, cancer of the breast, cancer of the pharynx, cancer of the esophagus, cancer of the stomach, cancer of the small intestine, cancer of the pancreas, multiple myeloma, lymphomas (except Hodgkin's disease), cancer of the bile ducts, cancer of the gall bladder, primary liver cancer (except if cirrhosis or hepatitis B is indicated), cancer of the salivary glands, cancer of the urinary tract, bronchiolo-alveolar carcinoma, cancer of the bone, cancer of the brain, cancer of the colon, cancer of the lung, and cancer of the ovary.  38 U.S.C.A. § 1112(c)(2); 38 C.F.R. § 3.309(d).

A "radiation-exposed Veteran" is defined by 38 C.F.R. § 3.309(d)(3) as a Veteran who, while serving on active duty or on active duty for training or inactive duty training, participated in a "radiation-risk activity."  A "radiation-risk activity" is defined to mean onsite participation in a test involving the atmospheric detonation of a nuclear device; the occupation of Hiroshima, Japan, or Nagasaki, Japan, by United States forces during the period beginning on August 6, 1945, and ending on July 1, 1946; internment as a prisoner of war (or service on active duty in Japan immediately following such internment) during World War II that resulted in an opportunity for exposure to ionizing radiation comparable to that of the United States occupational forces in Hiroshima or Nagasaki during the period from August 6, 1945, through July 1, 1946.  See 38 C.F.R. § 3.309(b)(i), (ii).  Radiation-risk activities also include certain service at gaseous diffusion plants in Paducah, Kentucky; Portsmouth, Ohio; an area identified as K25 at Oak Ridge, Tennessee; certain service on Amchitka Island, Alaska; or service, if performed as an employee of the Department of Energy, that would qualify the claimant for inclusion as a member of the Special Exposure Cohort under Section 3621(14) of the Energy Employees Occupational Illness Compensation Program Act of 2000.  Id.

The term "onsite participation" is defined to mean:  (a) During the official operation period of an atmospheric nuclear test, presence at the test site, or performance of official military duties in connection with ships, aircraft or other equipment used in direct support of the nuclear test; (b) During the six-month period following the official operational period of an atmospheric nuclear test, presence at the test site or other test staging area to perform official military duties in connection with completion of projects related to the nuclear test including decontamination of equipment used during the nuclear test; (c) Service as a member of the garrison or maintenance forces on Eniwetok during the periods June 21, 1951, through July 1, 1952, August 7, 1956, through August 7, 1957, or November 1, 1958, through April 30, 1959; or (d) Assignment to official military duties at naval shipyards involving the decontamination of ships that participated in Operation Crossroads.  See 38 C.F.R. § 3.309(d)(3)(iv).

If a claimant does not qualify as a "radiation-exposed Veteran" under 38 C.F.R. § 3.309(d)(3) and/or does not suffer from one of the presumptive conditions listed in 38 C.F.R. § 3.309(d)(2), the Veteran may still benefit from the special development procedures provided in 38 C.F.R. § 3.311 if the Veteran suffers from a radiogenic disease and claims exposure to ionizing radiation in service.  Under Section 3.311, "radiogenic disease" means a disease that may be induced by ionizing radiation and shall include the following:  (i) All forms of leukemia except chronic lymphatic (lymphocytic) leukemia; (ii) Thyroid cancer; (iii) Breast cancer; (iv) Lung cancer; (v) Bone cancer; (vi) Liver cancer; (vii) Skin cancer; 
(viii) Esophageal cancer; (ix) Stomach cancer; (x) Colon cancer; (xi) Pancreatic cancer; (xii) Kidney cancer; (xiii) Urinary bladder cancer; (xiv) Salivary gland cancer; (xv) Multiple myeloma; (xvi) Posterior subcapsular cataracts; (xvii) Non-malignant thyroid nodular disease; (xviii) Ovarian cancer; (xix) Parathyroid adenoma; (xx) Tumors of the brain and central nervous system; (xxi) Cancer of the rectum; (xxii) Lymphomas other than Hodgkin's disease; (xxiii) Prostate cancer; and (xxiv) Any other cancer.  38 C.F.R. § 3.311(b)(2).

Under the special development procedures in § 3.311(a), dose data will be requested from the Department of Defense in claims based upon participation in atmospheric nuclear testing and claims based upon participation in the American occupation of Hiroshima or Nagasaki, Japan, prior to July 1, 1946.  38 C.F.R. § 3.311(a)(2).  In all other claims, Section 3.311(a) requires that a request be made for any available records concerning the Veteran's exposure to radiation.  These records normally include but may not be limited to the Veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the Veteran's radiation dose in service.  All such records will be forwarded to the VA Under Secretary for Health, who will be responsible for preparation of a dose estimate, to the extent feasible, based on available methodologies.  38 C.F.R. § 3.311(a)(2)(iii).

In this case, the Veteran is claiming entitlement to service connection for chronic renal failure, a colon disability, and lupus, which he alleges are due to radiation exposure that he experienced during active service.  (Without regard to whether there was radiation exposure, the provisions of 38 C.F.R. §§ 3.307, 3.309(a) allow for a presumption of service incurrence when nephritis, any malignant tumor, or systemic lupus erythematous is manifested to a compensable degree within a year of separation from qualifying active military service.)  

Regarding the Veteran's claimed kidney and colon disabilities, upon examination of the medical evidence, the Board finds that the disabilities claimed by the Veteran-identified in his post-service treatment records as chronic renal failure, chronic diverticulosis, and acute diverticulitis-are not presumptively radiogenic diseases as identified in 38 C.F.R. §3.309(d)(2) or § 3.311.  Relevant evidence of record consists of records of the Veteran's service post-service treatment by both private and VA treatment providers.  (The Board notes that VA has heightened duties when the Veteran's service treatment records have been destroyed.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  However, the case law does not establish a heightened benefit-of-the-doubt standard, only a heightened duty of the Board to consider applicability of the benefit-of-the-doubt doctrine, to assist the claimant in developing the claim, and to explain its decision.  See Cromer v. Nicholson, 19 Vet. App. 215 (2005).)  A review of the Veteran's post-service treatment records reflects that the record is silent as to any diagnosis of or treatment for a kidney condition until 2001, at which time VA treatment records reflect a diagnosis of renal insufficiency, for which he was being followed.  His renal insufficiency was noted to be "mild" at an April 2002 VAMC treatment note; however, in October 2002, the Veteran was diagnosed with chronic renal failure.  Since that time, he has continued to be followed by both private and VA physicians for treatment of his chronic renal failure.  Similarly, the record is silent as to any complaints of or treatment for a colon disability until April 1989, at which time the Veteran was hospitalized for acute diverticulitis.  Later records reflect that he was diagnosed with chronic diverticulosis in April 2003, by flexible sigmoidoscopy, and again in July 2004, via colonoscopy.  Since that time, he has continued to be monitored for diverticulosis.  

Turning to a consideration of the Veteran's exposure to radiation, the Board first notes that there is no evidence that the Veteran participated in a "radiation-risk activity" in service as identified in 38 C.F.R. § 3.309(d)(3).  These activities, as discussed above, involve either on-site participation in a test involving atmospheric detonation of a nuclear device, certain service at a gaseous diffusion plant in Paducah, Kentucky, certain service on Amchitka Island, Alaska, or exposure to ionizing radiation as a prisoner of war in Japan or as a member of the United States Occupation Forces in Hiroshima or Nagasaki during the period beginning in August 6, 1945, and ending on July 1, 1946.  There is no evidence of record that the Veteran was ever exposed to ionizing radiation through such defined radiation risk activities.  

In that connection, the Board acknowledges that the Veteran has contended on multiple occasions, including in a July 2007 statement, that he worked in Hiroshima, Japan on a detail cleaning debris from the roads and streets as part of the Second Platoon, Company C, Second Battalion of the 163rd Infantry Regiment.  In addition, the Veteran's representative submitted an article outlining the history of the 163rd Infantry Regiment, 41st Infantry Division, which shows that the Second Battalion landed at Hiro, Japan, and worked destroying military equipment at the Kure Naval Base.  However, as for the Veteran's proposition that he was exposed to radiation during service, the Board finds that the record does not support such a notion.  The Veteran's available service personnel records identify him has having been stationed with the 1874th Engineer Aviation Battalion and the 27th and 240th Engineer Construction Battalion in Japan-not the 163rd Infantry Regiment.  On remand, the Board instructed the AOJ to research the relationship of the 163rd to any Engineer unit as noted on the Veteran's separation documents, and the whereabouts of such Engineer units from September 1945 to May 1946.  Pursuant to this instruction, the AOJ queried morning reports from the 163rd Infantry Regiment.  A response was returned in July 2010 reflecting that the Veteran was not identified as ever having been part of that regiment.  In addition, research performed at the United States Coast Guard's website reflects that the 27th Engineer Construction Battalion, to which the Veteran's service personnel records reflect that he belonged, reflects that that battalion was stationed not in Hiro or Hiroshima but instead put in at Wakayama, Okinawa, and Sasebo.  

This response, coupled with the negative response from the Army Dosimetry Center  concerning records of the Veteran's alleged exposure to ionizing radiation, especially when viewed in the context of the Veteran's statements that he was exposed at Hiro or Hiroshima, Japan-posts at which his records do not show he was ever actually stationed-directly contradict the Veteran's claim that he was exposed to radiation at any point during service.  The absence of any indication in the record until many years after service also supports the conclusion that the Veteran was not experiencing problems with chronic renal failure or a colon disorder during service or shortly thereafter.  Consequently, the Board finds that the Veteran's claim of having been present at Hiroshima during service or otherwise exposed to radiation while on active duty is not credible.

The Board thus concludes that the Veteran is not entitled to presumptive service connection for chronic renal failure or colon disability as a "radiation-exposed Veteran" under Section 3.309(d).

Turning to a consideration of service connection under Section 3.303(d) with the assistance of the procedural advantages prescribed in Section 3.311, the Board concludes that completion of the procedures set forth in Section 3.311 is not warranted here.  This is so because the Veteran's claimed chronic renal failure and colon disability are not among those diseases identified in Section 3.311(b) as radiogenic and have not been identified by any medical evidence or by scientific evidence as radiogenic diseases.  38 C.F.R. § 3.311(b)(4).

The Board acknowledges that the series of chronological obligations relating to a Veteran's claim for service connection based on exposure to ionizing radiation have not been met in this case.  See 38 C.F.R. § 3.311; Wandel v. West, 11 Vet. App. 200 (1998).  However, the Board concludes that such evidentiary development is not warranted by Section 3.311.  This is so because the obligations set forth under that regulation are triggered only by a showing that the Veteran suffers from a radiogenic disease.  Such a showing has not been demonstrated in this case.  38 C.F.R. § 3.311(a)(1).  As already noted, the evidence shows that the Veteran does not meet the initial criterion of having a radiogenic disease.  Further, there is no evidence of record that supports his contentions of exposure to ionizing radiation, nor is there evidence that any current chronic renal failure or colon disability from which the Veteran now suffers is in any way etiologically related to any radiation exposure the Veteran may have experienced while on active duty.  In summary, there is no competent medical evidence of record that establishes a causal link between the Veteran's claimed current chronic renal failure or colon disability and any radiation exposure in service.  

Notwithstanding the foregoing provisions regarding presumptions, a claimant is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. § 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any injury or disease diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Generally, service connection requires:  (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances lay testimony, of in- service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999).  Further, it is not enough that an injury or disease occurred in service; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b). 

Regarding establishing service connection on a direct basis, the Board again acknowledges that the Veteran's service treatment records are unavailable for the Board's review.  Post-service treatment records, as noted above, first document that the Veteran experienced kidney problems in 2001, when his VA practitioner diagnosed him with renal insufficiency.  Since October 2002, he has carried a diagnosis of chronic renal failure and has sought ongoing treatment for the disorder.  Regarding the Veteran's claimed colon disability, the Board acknowledges that the Veteran was hospitalized in April 1989 for treatment for acute diverticulitis; since that time, he has been assigned a diagnosis of chronic diverticulosis and has received monitoring of the condition from his private and VA physicians.  In addition, the Veteran's private nephrologist noted in a September 2005 treatment note that, following the Veteran's account of having been exposed to ionizing radiation while on active duty, the physician "cannot exclude radiation nephritis."  

The Veteran has submitted two letters from his private nephrologist.  In the first of these letters, dated in April 2007, the physician notes that the Veteran's diagnosis at the time could have been lymphoma but required further testing and examination.  The nephrologist noted the Veteran's report of having been exposed to ionizing radiation while stationed at both Hiroshima and Nagasaki during service and opined that he "cannot exclude a role for that exposure in engendering a possible hematological malignancy which in turn has caused his kidney problems."  In the second letter, however, the nephrologist noted that the Veteran had been seen for follow-up and was not found to have any hematological malignancy.  The physician thus concluded that "it is difficult to establish a firm link between his radiation exposure in World War II and the current situation."    

The Veteran underwent VA examination in August 2010.  At that time, his examiner reviewed his claims file, including prior treatments for renal insufficiency and chronic renal failure, as well as the letters submitted by his private nephrologist.  The examiner also noted the Veteran's history of treatment for diverticulitis but found he had no history of lupus.  On physical examination, the examiner diagnosed the Veteran with chronic renal insufficiency but found no evidence of colon cancer, lupus, or lymphoma.  The examiner concluded that there is no etiological link between the Veteran's kidney disorder and his claimed exposure to ionizing radiation in service.  In so finding, the examiner relied on the Veteran's private nephrologist's finding that it is "very difficult to establish a firm link between his exposure to radiation and current renal situation."  

Upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims of service connection for chronic renal failure and colon disability on a direct basis.  The Board concedes that the Veteran currently suffers from chronic renal failure and diverticulosis.  The Board concludes, however, that the greater weight of the evidence is against the claims.  Here, the Veteran's post-service treatment records are silent as to complaints of or treatment for kidney or colon problems until, at the earliest, 1989-more than thirty years after his separation from active duty.  Further, the August 2010 VA examiner found no direct link between any current disability and his claimed exposure to ionizing radiation, pointing specifically to the letter submitted by his private treatment provider in April 2008 in finding that it would be "difficult" to establish such an etiological link with the available evidence of record.  

Furthermore, the Board finds persuasive the absence of medical evidence to support a finding of a nexus between the Veteran's service and his current chronic renal failure or colon disability.  In that connection, the Board notes that the medical opinion submitted by the August 2010 VA examiner did not attribute the Veteran's current chronic renal failure to his time on active duty, based on the lack of any medical evidence to establish an etiological link as well as the difficulty of attributing any such disorder to the Veteran's claimed exposure to ionizing radiation.  This evidence is uncontradicted by any competent medical evidence of record.  There is simply no competent medical evidence in the record supporting a finding of an etiological relationship between the Veteran's time in service, including his claimed exposure to ionizing radiation, and his current chronic renal failure.  In so finding, the Board acknowledges that there is an opinion in the file that addresses the possibility of a link between the Veteran's current chronic renal failure and his time in service.  However, an evaluation of the probative value of medical opinion evidence is based on the medical expert's knowledge and skill in analyzing the data, and the medical conclusion reached.  The weight to be attached to such opinions is within the province of the Board.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed by the physicians and whether or not, and the extent to which, they considered prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings, and the probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).

For the reasons set forth herein, the Board is satisfied that the August 2010 VA examiner's opinion is adequate for deciding this claim and is of greater weight than the opinion offered by the Veteran's private care provider.  Importantly, the September 2005 treatment record states only that the Veteran's physician "cannot exclude radiation nephritis"; further documentation from his private nephrologist indicates that, following testing that ruled out malignancy, the nephrologist found it "difficult" to establish a link between the Veteran's current chronic renal failure and service, including particularly his alleged exposure to ionizing radiation.  In that connection, the Board notes that service connection may not be based on speculation or remote possibility.  See 38 C.F.R. § 3.102; Obert v. Brown, 5 Vet. App. 30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992); see also Davis v. West, 13 Vet. App. 178, 185 (1999); Bostain v. West, 11 Vet. App. 124, 127-28 (1998); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).

Thus, the Board finds that the statements made by the Veteran's private nephrologist do not have the required degree of medical certainty required for service connection.  The Board notes in this connection that a clinician's statement framed in terms such as "might" or "may" is not definitive.  See Warren v. Brown, 6 Vet. App. 4, 6 (1993); see also Obert, 5 Vet. App. at 33 (medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish medical nexus; Tirpak, 2 Vet. App. at 611 (medical evidence merely indicating that an alleged disorder "may or may not" exist or "may or may not" be related is too speculative to establish the presence of the claimed disorder or any such etiological relationship).  The strongest evidence in favor of the Veteran's claim for service connection for chronic renal failure is the September 2005 statement by his private treatment provider that radiation nephritis "cannot [be] exclude[d]," as well as the April 2007 letter from his nephrologist speculating as to a possible relationship between the Veteran's disorder and his claimed exposure to ionizing radiation while in service.  However, this evidence is contradicted by the nephrologist's later letter, in which he acknowledged that, given the lack of malignancy found, it would be "difficult" to assign an etiological link between the Veteran's service and his current chronic renal failure.  This finding is bolstered by the medical evidence from the August 2010 VA examiner's well-reasoned opinion, based on both the Veteran's reported history and his medical records, that the Veteran's currently diagnosed chronic renal failure is not etiologically linked to service.  The private nephrologist's opinion is also undermined by the fact that there is no credible evidence of any radiation exposure in service.

Given the failure of the private treatment provider to provide anything more than a speculative opinion, and in light of the well-reasoned negative opinion offered by the VA examiner in August 2010, which relied on consideration of the Veteran's entire medical history, the Board finds the statements reflecting a possible link to be of less probative value.  See Gabrielson, 7 Vet. App. at 40.  The August 2010 VA examiner, by contrast, provided a report that fully considered the Veteran's history, set out his findings in detail, and contained thoroughly articulated reasons for his conclusions.  Thus, the Board relies upon the August 2010 VA examiner's opinion in making its determination.  As discussed above, the August 2010 VA examination specifically addressed causation, clearly indicating that the Veteran's current chronic renal failure is not related to his time in service.  The examiner offered a clear and well-reasoned rationale for this opinion, relying on the examination report and his medical expertise, as well as current medical knowledge, in concluding that any etiological relationship was doubtful.  For these reasons, the Board concludes that the August 2010 VA examiner's opinion is of greater weight.

The Board thus finds that the preponderance of the evidence is against the Veteran's claims for service connection for chronic renal failure and colon disability on a direct basis.  The Board concedes that the Veteran has a current diagnosis of chronic renal failure and chronic diverticulosis.  However, there is no evidence that any symptoms of either disorder began until many years after he left service.  As the evidence of record indicates that his chronic renal failure and colon disability were first manifested more than three decades after separation, in order for the Veteran's claims to be granted, the record would have to contain evidence of a link between the present disorders and military service.  Here, for the reasons set out above, the evidence does not show a link; nor is there evidence in the record to indicate that he complained of or sought treatment for any kidney or colon problems in the years between service and his first treatment for diverticulitis in 1989.  Indeed, as noted above, the only persuasive medical opinion of record that speaks to the relationship between any current disability and service is unfavorable.  Relevant law and regulations do not provide for the grant of service connection without persuasive evidence linking a current disability to service.  The Board is satisfied that the VA examiner's opinions are adequate for deciding this appeal.  In this case, the August 2010 VA examiner's medical opinion, which is based on the entire record including the Veteran's own history, is that the chronic renal failure is not at least as likely as not related to military service, including to his claimed exposure to ionizing radiation.  In addition, the Board acknowledges that the Veteran's August 2010 VA examiner did not find a current diagnosis of chronic diverticulosis but regardless notes that there is no medical evidence in the record, from the Veteran's private or VA treatment providers, to suggest the existence of an etiological link between his service, to include his alleged exposure to ionizing radiation, and his diagnosis of chronic diverticulosis.  Because the VA examiner's opinions are not controverted by any other persuasive medical evidence of record, in light of the foregoing analysis and the underlying facts, the Veteran's service connection claims for chronic renal failure and for colon disability must be denied on a direct basis.

As for whether the application of the one-year presumption is beneficial to the Veteran, the Board notes that nephritis was not demonstrated within one year of separation from active military service.  38 C.F.R. §§ 3.307, 3.309(a).  

The Board has considered the Veteran's contention that he currently experiences chronic renal failure and colon disability that resulted from his time in service, and particularly to radiation to which he claims he was exposed while on active duty.  However, as a layperson without the appropriate medical training and expertise, the Veteran is simply not competent to provide a probative opinion on a medical matter, such as an etiological relationship between any current claimed disability and military service.  See Bostain, 11 Vet. App. at 127.  The Board notes that although the Veteran is competent to report symptoms, he does not have medical expertise and therefore cannot provide a competent opinion regarding diagnosis or causation of a complex disability such as renal failure or diverticulosis.  Thus, while the Veteran is competent to report symptoms observable to a layperson, such as pain; a diagnosis that is later confirmed by clinical findings; or a contemporary diagnosis, he is not competent to independently render a medical diagnosis or opine as to the specific etiology of a condition.  See Davidson v. Shinseki, 581 F.3d 1313 (2009); 38 C.F.R. § 3.159(a)(1).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether the evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr, 21 Vet. App. 303.  However, in this instance, the Veteran's lay assertions as to the complex etiology of diagnosed disorders such as chronic renal failure or diverticulosis cannot constitute evidence upon which to grant a claim for service connection in this case.  Lathan v. Brown, 7 Vet. App. 359, 365 (1995).

The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide even an approximate balance of negative and positive evidence on the merits.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, on the basis of the above analysis, and after consideration of all the evidence, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for chronic renal failure and for a colon disability, including as due to exposure to ionizing radiation.  The Veteran's currently diagnosed chronic renal failure and chronic diverticulosis are not traceable to an injury or disease incurred in or aggravated during active military service, and service connection is denied.  

Turning to the Veteran's claim for service connection for lupus, upon consideration of the above evidence, the Board finds that the preponderance of the evidence is against the claim of service connection for lupus.  With regard to this claim, the Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 1131; see Degmetich v. Brown, 104 F.3d 1328, 1332 (1997) (interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran currently has the disability for which benefits are being claimed.

Here, the evidence supports a finding that the Veteran does not have lupus.  In that connection, the Board acknowledges that the Veteran's private physician stated in a February 2005 treatment note that the physician "cannot exclude" a diagnosis of lupus.  However, that same physician indicated in an August 2005 treatment note that the Veteran did not in fact have lupus.  In addition, at the Veteran's August 2010 VA examination, the VA examiner specifically found the Veteran not to have a diagnosis of lupus upon physical examination.  The VA examiner specifically stated that he had reviewed the Veteran's entire claims file, including the February 2005 private physician's notation, in reaching this conclusion.  Thus, although the Veteran has alleged on multiple occasions that he currently experiences lupus due to his claimed exposure to ionizing radiation in service, the Board is persuaded by the finding of his private physician in August 2005 that he does not have lupus, as well as the August 2010 VA examiner's report that he does not have a current diagnosis of lupus.  Without a diagnosed or identifiable underlying disability, service connection may not be awarded, and the presumption of incurrence may not be applied.  38 C.F.R. §§ 3.303, 3.307, 3.309(a).  

Based on a review of the foregoing evidence, and the applicable laws and regulations, the Board finds that the preponderance of the evidence is against the Veteran's claim of service connection for lupus.  The Board notes that Congress has specifically limited service connection to instances where there is current disability that has resulted from disease or injury.  See 38 U.S.C.A. § 1131.  In the absence of a current disability, the analysis ends, and the claim for service connection for lupus cannot be granted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Entitlement to service connection for chronic renal failure is denied.

Entitlement to service connection for colon disability is denied.

Entitlement to service connection for lupus is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


